Citation Nr: 0411300	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  00-04 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to service connection for disability manifested by 
musculoskeletal chest wall pain.

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis scars.

4.  Entitlement to an initial compensable evaluation for hearing 
loss in the left ear.

5.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities under the provisions 
of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from June 1992 to June 
1996.  This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in North Little Rock, Arkansas (RO).  

The veteran testified before the Board at the RO in November 2003.  
Evidence added to the record at the veteran's personal hearing was 
accompanied by a written waiver of RO consideration.  See 38 
C.F.R. § 20.1304 (2003).

Although the issues of entitlement to service connection for 
musculoskeletal chest wall pain and hearing loss in the right ear 
were originally denied in an unappealed rating decision in March 
1999 because they were not considered well grounded, the RO sent 
the veteran a letter in September 2002 telling him that, because 
of the changes to the adjudication process required by the 
Veterans Claims Assistance Act of 2000, VA was reviewing certain 
claims previously denied as not well grounded, including the 
veteran's claims.  The veteran's claims for service connection for 
musculoskeletal chest wall pain and hearing loss in the right ear 
were each subsequently considered and denied on a de novo basis, 
meaning as a "new" claim.  Consequently, the Board will also 
consider the claims de novo.

The issues of entitlement to compensable evaluations for service-
connected skin disability and hearing loss in the left ear, and 
well as entitlement to a compensable evaluation under 38 C.F.R. § 
3.324, are being remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have a disability manifested by 
musculoskeletal chest wall pain that is related to military 
service.

2.  The veteran does not have hearing loss in the right ear for VA 
purposes.


CONCLUSIONS OF LAW

1.  A disability manifested by musculoskeletal chest wall pain was 
not incurred in or aggravated by active military duty.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Hearing loss in the right ear was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA have 
been satisfied with respect to the issues decided herein.  

In September 2002, the RO sent the veteran a letter, with a copy 
to his representative, to the veteran's most recent address on 
file in which he was informed of the requirements needed to 
establish service connection for a disability.  In accordance with 
the requirements of the VCAA, the letter informed the veteran what 
evidence and information he was responsible for and the evidence 
that was considered VA's responsibility.  The letter explained 
that VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to identify 
the custodian of any records.  Although the letter was 
subsequently returned to VA as undeliverable because the veteran 
had an unknown address, a copy of the letter was given to the 
veteran at his November 2003 personal hearing.  Moreover, there is 
no indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the claims 
file.  Based on this record, the Board finds that VA's duty to 
notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  In this regard, there are recent 
private audiometric examinations on file.  The veteran has not 
been provided a VA examination in order to determine whether he 
has a disorder manifested by musculoskeletal chest wall pain or a 
hearing loss in the right ear related to his military service.  
Nevertheless, none is required in this case.  Such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; and 
indicates that the claimed disability may be associated with the 
in-service event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all 
of these conditions have been met, as will be discussed below, a 
VA examination is not necessary with regard to the issues decided 
herein.  The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and that 
there is sufficient medical evidence on file on which to make a 
decision on both of those issues.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added to 
his VA claims folder with respect to the issues decided herein.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. § 
3.103 (2003).  

The Board is aware of the recent United States Court of Appeals 
for Veterans Claims (Court) decision in the case of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In that case, it was 
essentially held that the notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any adjudication of 
the claim.  However, preadjudication notice was not provided in 
this case.  The Court decision did not contain a remedy under such 
facts, and there appears to be no effective remedy available given 
these facts. 

The VCAA provisions have been considered and complied with in this 
case.  There is no indication that there is additional evidence to 
obtain or that there is additional notice that should be provided 
on the issues decided herein.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no indication 
that there is any prejudice to the appellant by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 383 
(1993).  Any error in the sequence of events is not shown to have 
any effect on the case or to cause injury to the appellant.  

Therefore, any such error is harmless and does not prohibit 
consideration of the issues on appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles 
v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Law and Regulations 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

For certain chronic disorders, including sensorineural hearing 
loss, service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2003).

Factual Background

The veteran's service medical records, including his June 1996 
discharge examination, do not reveal any complaints, findings, or 
diagnosis of chest wall related pain.  Although there are several 
audiometric evaluations in service, there is no showing of 
defective hearing in the right ear for VA purposes.  In other 
words, pure tone thresholds from 500 to 4000 hertz were all under 
40 decibels, with fewer than three frequencies of 26 decibels or 
higher, and speech recognition scores, when provided, of not less 
than 94 percent.  


The veteran complained on VA examination in November 1998 of 
posterior chest wall pain since 1996.  He complained of discomfort 
when pressure was applied at a point two inches beneath the wing 
of the scapula on the left and six inches from the midline.  The 
impression was musculoskeletal chest wall pain.  VA audiometric 
examination in November 1998 showed pure tone thresholds of 25 
decibels or fewer from 1000 to 4000 hertz on the right; speech 
recognition was 94 percent.  It was noted that the veteran's 
hearing was within normal limits for all frequencies in the right 
ear.

Private audiometric examinations in September 2002 and May 2003 
reveal pure tone thresholds from 500 to 4000 hertz in the right to 
be 25 decibels or lower.

The veteran testified at his November 2003 personal hearing that 
he was exposed to acoustic trauma in service from engine noise, 
which caused hearing loss in both ears; that he was told in 
service that he had bilateral hearing loss; and that his 
intermittent chest/back pain began in service.

Analysis 

As noted above, service connection for a claimed disorder is 
warranted when there is medical evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the current disability.  Hickson, 12 Vet. App. at 
253.

In this case, there is no medical evidence of a current disability 
manifested by musculoskeletal chest wall pain and no post-service 
medical evidence of defective hearing in the right ear for VA 
purposes, including on private audiometric examinations in 
September 2002 and May 2003.  Although the impression on VA 
examination in November 1998 was musculoskeletal chest wall pain, 
symptoms such as pain alone, without a finding of an underlying 
disability, cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Moreover, the veteran's service medical records do not contain any 
complaints, findings or diagnosis of either musculoskeletal chest 
wall pain or defective hearing in the right ear, including on 
discharge physical examination in June 1996.  There is also no 
evidence of a sensorineural hearing loss within a year of service 
discharge.   

Despite the veteran's November 2003 testimony in support of his 
claims, it is well established that lay statements cannot be used 
to establish a nexus between a current disability and service.  
Although a lay statement can establish an event occurred in 
service, a layperson without medical training, such as the 
veteran, is not qualified to render a medical opinion regarding 
the etiology of disorders and disabilities, such as the 
disabilities in question.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Since none of the elements required for a grant of service 
connection is shown, the Board concludes that service connection 
for disability manifested by musculoskeletal chest wall pain and 
for defective hearing in the right ear is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for disability manifested by musculoskeletal 
chest wall pain is denied.

Service connection for defective hearing in the right ear is 
denied.



REMAND

As noted above, the VCAA was signed into law in November 2000 and 
the amended "duty to notify" requires that VA notify a claimant of 
which portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the September 2002 VA letter to the veteran that 
discussed the requirements of the VCAA only referred to the issue 
of service connection and did not discuss the issues involving 
entitlement to a compensable rating.  Consequently, there is no 
notice to the veteran of the division of responsibilities between 
him and VA in obtaining evidence relevant to his claims for 
compensable evaluations for service-connected skin disability and 
service-connected hearing loss in the left ear, as well as a 
compensable evaluation for multiple noncompensable disabilities 
under 38 C.F.R. § 3,324.  Id.  It would potentially be prejudicial 
to the veteran if the Board were to proceed with a decision on the 
increased rating claims at this time.

On May 1, 2003, the United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that the regulation 
giving the Board direct authority to cure a procedural defect in 
an appeal by providing the claimant with notice under the VCAA, 38 
C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  Accordingly, 
the Board must remand the case to the RO because the record does 
not show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

The Board also notes that there is no current evaluation of the 
veteran's service-connected skin disease, which was last examined 
in November 1998.  

Based on the above, this case is being remanded to the RO for the 
following actions:  

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the VCAA is 
completed.  In particular, the notification requirements and 
development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with and satisfied, including 
written notice of the evidence, if any, the veteran is expected to 
provide in support of his claim and the evidence, if any, that the 
RO will obtain for him.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The veteran should also be requested to identify specific 
names, addresses and approximate dates of treatment, both VA and 
private, for all health care providers who may possess additional 
records pertinent to his skin disability or his hearing loss in 
the left ear.  Then, with any necessary authorization from the 
veteran, VA should attempt to obtain copies of all treatment 
records identified by the veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining any medical records 
identified by the veteran, it should inform the veteran and his 
representative of this and request them to provide copies of the 
outstanding medical records.

3.  Thereafter, the RO should schedule the veteran for a 
comprehensive VA skin examination to be conducted by an 
appropriate examiner to determine the current nature and severity 
of his service-connected skin disability.  The entire claims 
folder and a copy of this remand must be made available to the 
examiner in conjunction with this examination.  Any tests or 
studies deemed necessary should be conducted, and all findings 
should be reported in detail.  The examination report should 
reflect review of pertinent material in the claims folder.  The 
report prepared should be typed.

4.  The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the veteran 
does not report for the aforementioned examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also be 
indicated whether any notice that was sent was returned as 
undeliverable.

5.  After the above, the RO should readjudicate the veteran's 
claims for compensable ratings for his service-connected skin 
disability and hearing loss in the left ear, as well as 
readjudicate the claim for a compensable evaluation for multiple 
noncompensable service-connected disabilities, if still 
applicable, taking into consideration any and all evidence that 
has been added to the record since its last adjudicative action.  
If any benefit sought on appeal remains denied, the veteran and 
his representative should be provided a Supplemental Statement of 
the Case, and given an appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for appellate 
review. 

No action is required by the veteran until he receives further 
notice; however, he 

may present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



